United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-2415
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                             Selica Jane Fender

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
                 for the District of North Dakota - Fargo
                               ____________

                         Submitted: April 1, 2019
                          Filed: April 23, 2019
                              [Unpublished]
                             ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Selica Fender appeals from the sentence the District Court1 imposed after she
pleaded guilty to a drug offense. Her counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967).

       Counsel argues that the District Court erred in denying safety-valve relief
under 18 U.S.C. § 3553(f). We reject this argument because we conclude that Fender
failed to establish that she qualified for the relief sought. See United States v.
Guerra-Cabrera, 477 F.3d 1021, 1025 (8th Cir. 2007) (stating that defendants must
establish that they qualify for safety-valve relief).

      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we have identified no non-frivolous issues for appeal. We grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, sitting by designation.

                                        -2-